 1
 2
 3
 4                            UNITED STATES DISTRICT COURT
 5                         NORTHERN DISTRICT OF CALIFORNIA
 6                                   OAKLAND DIVISION
 7
     CHRISTIAN SPONCHIADO and                       Case No.: 18-cv-07533
 8
     COURNEY DAVIS, on behalf of
     themselves and all others similarly            ORDER GRANTING
 9
     situated,                                      TELEPHONIC APPEARANCE
10
                                      Plaintiffs,
11
     v.
12
     APPLE INC.,
13
                                     Defendant.
14
15
16         Having considered the Plaintiffs’ within Motion, and finding good cause therefore,

17   IT IS HEREBY ORDERED THAT:

18         Plaintiffs’ Motion for Plaintiffs’ Counsel to Appear Telephonically at the

19   Case Management Conference on January 21, 2020 at 2:00 p.m., is GRANTED.

20   Counsel shall contact CourtCall at (866) 582-6878 to make arrangements for the

21   telephonic appearance.
          IT IS SO ORDERED.
22
23   Dated: 1/15/2020

24
25                                                     HEYWOOD S. GILLIAM, JR.
26                                                     United States District Judge
27
28
